 Case 4:18-cr-06054-EFS         ECF No. 239-2     filed 10/01/20    PageID.3769 Page 1 of 4


                                 SENTENCING EXHIBIT LIST
                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
         UNITED STATES OF AMERICA

                                          Plaintiff,
                                                              LOCATION: RICHLAND
                      -vs-
                                                              Case No.: 4:18-CR-06054-EFS-1, 2, 3
             SAMI ANWAR (1);
    MID COLUMBIA RESEARCH LLC (2); and
          ZAIN RESEARCH LLC (3),

                                       Defendants.

                  SENTENCING DATES: September 30, 2020 to October 1, 2020

      HON. EDWARD F. SHEA                      Ronelle Corbey                      Sara Gore
          Presiding Judge                      Court Reporter                 Courtroom Deputies

              Daniel Fruchter
                                                             John Gary Metro for all Defendants
              Tyler Tornabene

           Government Counsel                                        Defense Counsel


Pltf's   Deft's                                    Used w/
                Date Offered       Admitted                     Description of Identifications/Exhibits
Exh.     Exh.                                      Witness
501              9/30/2020         9/30/2020                  ESD Overpayment Letter Bruinekool
                                                       √      7-27-2018
502              9/30/2020         9/30/2020                  ESD Overpayment Letter to Bruinekool
                                                       √      10-2-2018
503              9/30/2020         9/30/2020                  ESD Overpayment Statement to Bruinekool
                                                       √      1-7-2020
                                                              Image 0220- Texts between Yin and
504              9/30/2020         9/30/2020           √      Bruinekool
                                                              Image 0221- Texts between Yin and
505              9/30/2020         9/30/2020           √      Bruinekool
                                                              Image 0222- Texts between Yin and
506              9/30/2020         9/30/2020           √      Bruinekool
                                                              Image 0223- Texts between Yin and
507              9/30/2020         9/30/2020           √      Bruinekool
508                                                           Image 1065- Photo of Pfizer Binder for
                                                              Subject 1004
509              9/30/2020         9/30/2020                  Image 1066- Photo of Pfizer Binder for
                                                       √      Subject 1005
  Case 4:18-cr-06054-EFS        ECF No. 239-2   filed 10/01/20   PageID.3770 Page 2 of 4

SENTENCING EXHIBIT LIST - Page 2                          United States -vs- Anwar, et al.
                                                          Case No.: 4:18-CR-06054-EFS-1, 2, 3




 Pltf's   Deft's                                Used w/
                 Date Offered      Admitted                 Description of Identifications/Exhibits
 Exh.     Exh.                                  Witness
  510             9/30/2020        9/30/2020              Image 1077- Photo of Pfizer Binder
                                                    √

  511             9/30/2020        9/30/2020              Image 0379- Photo of Target with Bullet
                                                    √     Holes

  512             9/30/2020        9/30/2020              Image 0349- Photo of Note Re: WB
                                                    √

  513             9/30/2020        9/30/2020              Photo of Phone Numbers
                                                    √

  514             9/30/2020        9/30/2020              Photo Re: DK Binder
                                                    √

  515             9/30/2020        9/30/2020              Photo Re: DK Death
                                                    √

  516             9/30/2020        9/30/2020              Image 0167- Photo Re: Deportation
                                                    √

  517             9/30/2020        9/30/2020              Image 0224- Texts between Yin and
                                                    √     Bruinekool

  518                                                     Screen Shot of DK Memorial

  519             9/30/2020        9/30/2020              Email DK to Anwar 8-3-2015
                                                    √

  520             9/30/2020        9/30/2020              Photo of DK Hydrocodone Pill Bottle
                                                    √

Exhibits from Trial

   83             9/30/2020        9/30/2020              Site Termination Letter for Cholesterol Study
                                                    √

  105             9/30/2020        9/30/2020              ICON Payments Spreadsheet for Cholesterol
                                                    √
                                                          Study
  125                                                     Ledger of Payments

  140             9/30/2020        9/30/2020              Payment Spreadsheet for Smoking Study
                                                    √

  277             9/30/2020        9/30/2020              Written Statement of Justina Bruinekool 1-
                                                    √
                                                          24-2018
  347                                                     Medpace Checks to Mid-Columbia Research

  379                                                     WA License Plate BDW1291
 Case 4:18-cr-06054-EFS        ECF No. 239-2       filed 10/01/20   PageID.3771 Page 3 of 4

SENTENCING EXHIBIT LIST - Page 3                             United States -vs- Anwar, et al.
                                                             Case No.: 4:18-CR-06054-EFS-1, 2, 3




Pltf's   Deft's                                    Used w/
                Date Offered      Admitted                     Description of Identifications/Exhibits
Exh.     Exh.                                      Witness
 380             9/30/2020       Previously                  Yin DOL Registration
                                                       √
                               Admitted at Trial
 381             9/30/2020       Previously                  Text from Fernandez to Garduno
                                                       √
                               Admitted at Trial
 386             9/30/2020        9/30/2020                  Richland PD Report Re: Bruinekool
                                                       √

 401             9/30/2020        9/30/2020                  Transcript of Bruinekool Unemployment
                                                       √
                                                             Hearing
 417             9/30/2020       Previously                  DEA Chart- Deposits from Braeburn
                                                       √
                               Admitted at Trial             Medpace to MCR
 418             9/30/2020       Previously                  DEA Table- Sponsor payments to ZR and
                                                       √
                               Admitted at Trial             MCR
 419             9/30/2020       Previously                  DEA Table- Summary ZR Open Invoices
                                                       √
                               Admitted at Trial
 420                                                         Zain Research Open Invoices

 421             9/30/2020        9/30/2020                  DEA Table- Summary General Ledger ZR
                                                       √
                                                             Report 2014
 422             9/30/2020       Previously                  PPT Slide Chart- Revenue Summary ZR
                                                       √
                               Admitted at Trial             MCR 2014-17
423a                                                         Email re H1 B Employer Information form

423b             9/30/2020       Previously                  Email attachment- H1 B Documents ZMR
                                                       √
                               Admitted at Trial
 424             9/30/2020       Previously                  H1 B Documents 2015 Zain Tax Return
                                                       √
                               Admitted at Trial
 425                                                         Miscellaneous Income – For Taxes

 426             9/30/2020        9/30/2020                  Zain 2014 GL Spreadsheet
                                                       √

 429             9/30/2020       Previously                  Keybank Records No. 7574
                                                       √
                               Admitted at Trial
 431                                                         Keybank Records No. 2175

 432                                                         Keybank Records No. 4371

 433                                                         Keybank Records No. 4371
 Case 4:18-cr-06054-EFS        ECF No. 239-2   filed 10/01/20   PageID.3772 Page 4 of 4

SENTENCING EXHIBIT LIST - Page 4                         United States -vs- Anwar, et al.
                                                         Case No.: 4:18-CR-06054-EFS-1, 2, 3




Pltf's   Deft's                                Used w/
                Date Offered      Admitted                 Description of Identifications/Exhibits
Exh.     Exh.                                  Witness
 434                                                     Keybank Records No. 4371

 435                                                     Keybank Records No. 4371

 436             9/30/2020        9/30/2020              US Bank No. 9512
                                                   √

 437             9/30/2020        9/30/2020              US Bank No. 6396
                                                   √

 444                                                     Bruinekool Subject Names Email
